                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
_____________________________________________________________________________

CAROLYN JOHNSON, as survivor and     )
next of kin of EARL WAYNE JOHNSON,   )
                                     )
                 Plaintiff,          )
v.                                   )                     No. 18-1051-STA-egb
                                     )
CORECIVIC, INC.; DAMON T. HININGER; )
MARK A. EMKES; DONNA M. ALVARADO; )
ROBERT J. DENNIS; STACIA HILTON;     )
HARLEY G. LAPPIN; ANNE MARIUCCI;     )
THURGOOD MARSHALL, JR.;              )
CHARLES L. OVERBY;                   )
JOHN R. PRANN, JR.; GRADY PERRY; and )
JOHN DOES 1 through 20;              )
                                     )
                 Defendants.         )

_____________________________________________________________________________

  ORDER GRANTING IN PART, DENYING IN PART DEFENDANTS’ MOTION TO
                                   DISMISS
_____________________________________________________________________________

       Before the Court is Defendants Damon T. Hininger; 1 Grady Perry; Mark A. Emkes; Donna

Alvarado; Robert J. Dennis; Stacia Hilton; Harley G. Lappin; Anne Mariucci; Thurgood Marshall,

Jr.; Charles L. Overby; and John R. Prann, Jr.’s Motion to Dismiss the Amended Complaint (ECF

No. 13) filed on July 19, 2018. Plaintiff Carolyn Johnson has responded in opposition, and




       1
          The initial Complaint named Damon T. Heninger as a Defendant, and the Amended
Complaint has altered the spelling of Defendant’s last name to Hininger, which appears to be the
correct spelling. The Clerk is directed to change the spelling of Defendant Hininger’s last name
as it appears on the docket from “Heninger” to “Hininger.”
                                                1
Defendants have filed a reply brief. For the reasons set forth below, Defendants’ Motion to

Dismiss is GRANTED in part, DENIED in part.

                                         BACKGROUND

       Plaintiff Carolyn Johnson filed this suit on March 26, 2018, as the survivor and next of kin

of her husband Earl Wayne Johnson. According to the Amended Complaint, 2 Plaintiff’s spouse

died November 2, 2017, after having been severely beaten during his incarceration at the

Hardeman County Correctional Center (“HCCC” or “the jail”). (Am. Compl. ¶ 1.) The jail is a

private prison operated by CoreCivic, Inc., a Maryland corporation with its corporate headquarters

in the state of Tennessee. (Id.) An autopsy report stated that another inmate had attacked Mr.

Johnson on October 24, 2017, and that Mr. Johnson received medical treatment for his injuries.

(Id. ¶ 23.) The autopsy report went on to state that another inmate found Mr. Johnson unconscious

in his cell around 8:45 p.m. on October 31, 2017. (Id.) Mr. Johnson was taken to Jackson-Madison

County Medical Center for treatment and died there in the early morning hours of November 2,

2017, as a result of bleeding from a severe head injury. (Id.)

       Mr. Johnson’s cellmate later told the family that another inmate had attacked Mr. Johnson

over a bag of coffee. (Id. ¶ 24.) According to the cellmate, gang-affiliated inmates had assaulted,

threatened, and extorted both Mr. Johnson and his cellmate on numerous occasions. (Id.) Mr.

Johnson and his cellmate had reported the incidents to jail officials and even asked for transfers to



       2
          Plaintiff filed the Amended Complaint (ECF No. 11) on July 5, 2018, in response to
Defendants’ Rule 12(b)(6) motion to dismiss the initial Complaint. Just like the initial Complaint,
the Amended Complaint is styled as “Original Complaint” and contains largely the same factual
allegations. In order to distinguish the two pleadings bearing the same title, the Court refers to the
second “Original Complaint” as Plaintiff’s Amended Complaint. The filing of the Amended
Complaint rendered Plaintiff’s initial Complaint a nullity. Defendants’ renewed Motion to
Dismiss is addressed to the Amended Complaint.
                                                  2
a safer facility, requests which jail officials denied. (Id.) Mr. Johnson’s cellmate repeatedly sought

medical attention for Mr. Johnson in the days after the October 24 assault. (Id.) Jail officials did

not respond to the requests until Mr. Johnson slipped into a coma. (Id.)

       Plaintiff alleges that CoreCivic, its board of directors, its chief executive officer, and the

warden of the jail are all liable for her husband’s death. Specifically, the Amended Complaint

alleges that CoreCivic had a corporate policy of understaffing its privately-operated prisons and

denying inmates adequate medical care, all in violation of the inmates’ constitutional rights. (Id.

¶ 32.) Plaintiff charges CoreCivic’s directors and officers with knowledge “that understaffing,

medical neglect, and inadequate training were rampant at the company’s facilities, including

HCCC” and that corporate leadership failed to take remedial action. (Id. ¶ 33.)

       In support of these claims, the Amended Complaint cites a number of facts about

CoreCivic’s administration of prisons around the country.

       • Idaho. In 2011, the American Civil Liberties Union filed suit against CoreCivic over its

operation of the Idaho Correctional Center. The ACLU alleged that CoreCivic’s personnel policies

and understaffing had allowed the facility to become so violent that the jail was dubbed “Gladiator

School.” Although CoreCivic settled the suit, the Idaho court later held the company in contempt

in 2013 for violating the terms of its settlement agreement by falsifying records to misrepresent

staffing levels. The Federal Bureau of Investigation launched its own investigation in 2014 into

allegations that CoreCivic overbilled the state of Idaho for “ghost employees.” Idaho eventually

resumed control of the prison’s operations, and CoreCivic paid Idaho $1 million for understaffing.

(Id. ¶ 25.) In February 2017, a jury in a federal inmate lawsuit returned a verdict in favor of




                                                  3
inmates, finding that CoreCivic had violated inmates’ constitutional rights, though the jury

awarded the inmates no damages. (Id. ¶ 26.)

       • Oklahoma. Between 2012 and 2016, CoreCivic operated two prisons in Oklahoma,

which held ten percent of the state’s prison population but accounted for thirty-three percent of all

prison homicides in the state. A series of violent inmate attacks occurred in 2015 at one of the

CoreCivic prisons in Oklahoma. The Oklahoma Department of Corrections’ investigation into the

incidents found that CoreCivic employees had recorded over or deleted video footage of one of

the altercations. Two guards at the prison, one of whom was accused of failing to act during an

inmate riot, were subsequently indicted for bringing drugs and contraband into the prison. (Id. ¶

27.)

       • Federal Bureau of Prisons. An August 2016 report issued by the Office of the Inspector

General of the U.S. Department of Justice found understaffing and deficient medical care at Bureau

of Prisons facilities operated by CoreCivic. The Justice Department announced that as a result of

the report’s findings, it would begin phasing out its contracts with private prison companies. (Id.

¶ 28.) 3 In a December 2016 report, OIG found that understaffing and other operational deficiencies

at a federal prison operated by CoreCivic in Natchez, Mississippi, had caused a riot in 2012, in

which one guard was killed and 20 inmates and staff were injured.              The 2016 follow-up

investigation concluded that CoreCivic continued to operate the facility in the same deficient

manner. (Id. ¶ 29.) A separate OIG report issued in April 2017 also found understaffing problems




       3
          The Amended Complaint alleges that the Justice Department’s report and decision to
forego future business with CoreCivic prompted a 2016 shareholder suit against the corporation
and its directors. (Am. Compl. ¶ 2.)
                                             4
and cell overcrowding at the Leavenworth, Kansas detention facility operated by CoreCivic. (Id.

¶ 28.)

         • Tennessee. The Tennessee Comptroller issued a report on November 3, 2017, the day

after Mr. Johnson’s death, finding that HCCC and another CoreCivic facility, the Trousdale Turner

Correctional Center, were plagued with understaffing and gang violence. The Comptroller’s report

specifically determined that CoreCivic’s information was so incomplete that the state could not

determine the accuracy of prison staffing levels at the two facilities. The Amended Complaint

alleges that CoreCivic deliberately provided the Comptroller with incomplete information to

conceal understaffing. (Id. ¶ 30.) According to Plaintiff, a former guard at the Trousdale Turner

facility testified before a legislative committee in December 2017 that she had resigned from her

position with CoreCivic after prison officials denied two inmates needed medical care and the

inmates died. (Id. ¶ 31.)

         From each of these factual premises, Plaintiff has alleged causes of action for the violation

of her husband’s constitutional rights under 42 U.S.C. § 1983 (count 1), wrongful death (count 2),

gross negligence (count 3), and negligence (count 4). 4 CoreCivic has filed an Answer to the

Amended Complaint. However, the other named Defendants now move for the dismissal of the

claims against them. The named Defendants argue that the Amended Complaint fails to state a

plausible claim under section 1983. Plaintiff has no claim against any member of CoreCivic’s

board of directors or any claim against a named Defendant in his official capacity. The Amended

Complaint alleges no facts to show that any named Defendant is liable in his individual capacity



         4
       The Amended Complaint also alleges the Tennessee tort of assault but only against the
John Doe Defendants 1 through 5, the inmates who assaulted Mr. Johnson. Am. Compl. ¶¶ 19,
41–42.
                                             5
because there is no allegation any Defendant was personally involved in depriving Mr. Johnson of

his constitutional rights.   In the event the Court dismisses Plaintiff’s section 1983 claims,

Defendants ask the Court to decline to exercise supplemental jurisdiction over Plaintiff’s claims

under Tennessee law. In the alternative, Defendants argue that the Amended Complaint fails to

state a claim for negligence or gross negligence against any director, the CEO, or the warden of

the jail.

                                    STANDARD OF REVIEW

         A defendant may move to dismiss a claim “for failure to state a claim upon which relief

can be granted” under Federal Rule of Civil Procedure 12(b)(6). When considering a Rule 12(b)(6)

motion, the Court must treat all of the well-pleaded allegations of the pleadings as true and construe

all of the allegations in the light most favorable to the non-moving party. Scheuer v. Rhodes, 416

U.S. 232, 236 (1974); Saylor v. Parker Seal Co., 975 F.2d 252, 254 (6th Cir. 1992). However,

legal conclusions or unwarranted factual inferences need not be accepted as true. Morgan v.

Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987). “To avoid dismissal under Rule 12(b)(6),

a complaint must contain either direct or inferential allegations with respect to all material elements

of the claim.” Wittstock v. Mark a Van Sile, Inc., 330 F.3d 899, 902 (6th Cir. 2003).

         Under Rule 8 of the Federal Rules of Civil Procedure, a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). Although this standard does not require “detailed factual allegations,” it does require

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). See also Reilly v. Vadlamudi, 680 F.3d 617, 622 (6th Cir. 2012) (quoting Twombly, 550


                                                  6
U.S. at 555). In order to survive a motion to dismiss, the plaintiff must allege facts that, if accepted

as true, are sufficient “to raise a right to relief above the speculative level” and to “state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                             ANALYSIS

    I.      Plaintiff’s Conceded Claims

         Before considering whether the Amended Complaint states a plausible claim for relief, the

Court notes that Plaintiff has conceded her claims against the corporation’s board of directors. The

directors named in the Amended Complaint are Mark A. Emkes; Donna Alvarado; Robert J.

Dennis; Stacia Hilton; Anne Mariucci; Thurgood Marshall, Jr.; Charles L. Overby; and John R.

Prann, Jr. The Sixth Circuit has remarked that “the plaintiff remains the master of its complaint”

and that, if the plaintiff “concedes that it is not bringing a claim,” then the district court “should

take it at its word.” NicSand, Inc. v. 3M Co., 507 F.3d 442, 458 (6th Cir. 2007). In light of

Plaintiff’s concession about her claims against the corporation’s directors, the Court will dismiss

Plaintiff’s claims against Defendants Mark A. Emkes; Donna Alvarado; Robert J. Dennis; Stacia

Hilton; Anne Mariucci; Thurgood Marshall, Jr.; Charles L. Overby; and John R. Prann, Jr.

Therefore, Defendants’ Motion to Dismiss is GRANTED as to these Defendants.

         Plaintiff has also clarified in her briefing that she is not pursuing claims against any

Defendant in his or her official capacity. An official capacity claim “is only nominally against the

official and in fact is against the official’s office,” making the government entity, or in this case

CoreCivic, the real party in interest. Lewis v. Clarke, 137 S.Ct. 1285, 1291 (2017) (citing Will v.


                                                   7
Mich. Dept. of State Police, 491 U.S. 58, 71 (1989)). In other words, “official-capacity suits

generally represent only another way of pleading an action against an entity of which an officer is

an agent.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (quoting Kentucky v. Graham, 473 U.S. 159,

165 (1985)). Plaintiff seeks relief against each of the remaining CoreCivic corporate officers and

the warden only in his personal or individual capacity, meaning Plaintiff would hold each

Defendant individually liable for his own actions. Lewis, 137 S.Ct. at 1291. To the extent then

that the Amended Complaint can be construed to assert any claim against the remaining named

Defendants in their official capacities, the Court will also dismiss the official capacity claims.

Therefore, Defendants’ Motion to Dismiss is GRANTED as to Plaintiff’s claims against them in

their official capacities.

    II.       42 U.S.C. § 1983

          The main issue presented at the pleadings stage is whether the Amended Complaint states

a plausible § 1983 individual capacity claim against CoreCivic’s CEO (Damon Hininger),

executive vice president of operations (Harley Lappin), 5 or the warden at HCCC (Grady Perry).




          5
          Although Lappin is a member of the board of directors, Plaintiff has preserved her claims
against Lappin as a corporate officer. According to Plaintiff, Lappin was at all times relevant to
this suit a director of CoreCivic as well as the company’s chief corrections officer and executive
vice-president. Plaintiff raises these facts about Lappin’s role in corporate affairs in her response
brief and states that if Defendants are unwilling to stipulate to these facts, Plaintiff will seek leave
to file an amended pleading to add them.

        The Court notes that the Amended Complaint already alleges that Lappin was CoreCivic’s
Executive Vice President of Operations. (Am. Compl. ¶ 13.) The Court understands then that
while Plaintiff concedes any claim she may have against Lappin in Lappin’s capacity as a corporate
director, Plaintiff is pursuing claims against Lappin in Lappin’s capacity as Executive Vice
President of Operations. For purposes of deciding the Motion to Dismiss, the Court need not
consider whether Plaintiff has also brought claims against Lappin as the corporation’s chief
corrections officer.
                                                8
Section 1983 imposes liability on any “person who, under color of any statute, ordinance,

regulation, custom or usage, of any State” subjects another to “the deprivation of any rights,

privileges, or immunities secured by the Constitution or laws.” 42 U.S.C. § 1983. In order to

prevail on such a claim, a § 1983 plaintiff must establish “(1) that there was the deprivation of a

right secured by the Constitution and (2) that the deprivation was caused by a person acting under

color of state law.” Wittstock, 330 F.3d at 902. “Section 1983 is not the source of any substantive

right,” Humes v. Gilless, 154 F. Supp. 2d 1353, 1357 (W.D. Tenn. 2001), but creates a “species of

tort liability” for the violation of rights guaranteed in the Constitution itself. Manuel v. City of

Joliet, Ill., 137 S.Ct. 911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S. 409, 417 (1976)). So

the “threshold inquiry” under § 1983 is “to identify the specific constitutional right” at issue. Id.

(quoting Albright v. Oliver, 510 U.S. 266, 271 (1994)). Then the court “must determine the

elements of, and rules associated with, an action seeking damages for its violation.” Id. (citing

Carey v. Piphus, 435 U.S. 247, 257–258 (1978)).

       The allegations of the Amended Complaint implicate the Eight Amendment, which

prohibits the infliction of cruel and unusual punishment.        Plaintiff alleges that the named

Defendants are liable under section 1983 for a failure to provide adequate staff at the jail for the

protection of inmates and a deliberate indifference to the serious medical needs of inmates, all in

violation of Mr. Johnson’s Eighth Amendment rights. The Amended Complaint also refers to

Defendants’ alleged failure to train and supervise CoreCivic jail personnel. Am. Compl. ¶ 2

(“Notwithstanding these and numerous other warnings, CoreCivic continued to provide inadequate

staffing, training, supervision and medical care at HCCC, resulting in Mr. Johnson’s death.”); ¶ 33

(“The directors and senior officers of CoreCivic knew that understaffing, medical neglect, and


                                                 9
inadequate training were rampant at the company’s facilities, including HCCC, and they did not

make reasonable efforts to change corporate policies, supervise offending employees, or

counteract the threats to inmate safety.”). For purposes of Defendants’ Motion to Dismiss, the

Court assumes without deciding that the Plaintiff has alleged the violation of Mr. Johnson’s

constitutional rights and that CoreCivic and its officers and the warden were acting under color of

law. Thomas v. Coble, 55 F. App’x 748, 748 (6th Cir. 2003) (holding that “[a] private corporation

that performs the traditional state function of operating a prison” like CoreCivic may be said to act

“under color of state law for purposes of § 1983”) (citing Street v. Corr. Corp. of Am., 102 F.3d

810, 814 (6th Cir. 1996)).

       The issue presented is whether the Amended Complaint alleges the kind of personal

involvement required to hold the company’s CEO, executive vice president of operations, and the

warden of the jail liable in their individual capacities. Supervisory personnel like these Defendants

may not be held liable under § 1983 merely on the basis of respondeat superior. Iqbal, 556 U.S.

at 676 (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”); Winkler v. Madison Cnty., 893 F.3d 877,

898 (6th Cir. 2018) (citing Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)). A supervisor

will not be liable “simply because he or she was charged with overseeing a subordinate who

violated the constitutional rights of another.” Peatross v. City of Memphis, 818 F.3d 233, 241

(6th Cir. 2016) (citing Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006). “Active

unconstitutional behavior,” and not the “mere failure to act,” is required. Id.

       This is not to say that the supervisor will be liable only when he has “physically put his

hands” on an inmate or when he was present and witnessed the unconstitutional act of a


                                                 10
subordinate. Id. at 242. A supervisor may be actively involved in unconstitutional conduct if the

supervisor “encouraged the specific incident of misconduct or in some other way directly

participated in it.” Id. This means a § 1983 plaintiff can also show that the official implicitly

authorized the misconduct, approved of the misconduct, or knowingly acquiesced in the

misconduct of a subordinate. Campbell v. City of Springfield, Ohio, 700 F.3d 779, 790 (6th Cir.

2012) (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). While there is not always a

bright line between acquiescence and the mere failure to act, a supervisor may be liable where he

has “abandon[ed] the specific duties of his position in the face of actual knowledge of a breakdown

in the proper workings of the department.” Winkler, 893 F.3d at 898 (affirming summary

judgment for a county jail administrator where the plaintiff had not shown that the jailer “allowed

the jail to operate with the knowledge that existing healthcare policies were exposing inmates to a

substantial risk of serious harm”) (quoting Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 81 (6th Cir.

1995)).      In other words, the supervisor “abdicated his specific job responsibility,” and the

performance of the supervisor’s job has a causal connection to a plaintiff’s injury. Id. at 898–99;

see also Campbell, 700 F.3d at 790 (holding that a sheriff’s “indifference to maintaining a properly

functioning K-9 unit could be reasonably expected to give rise to just the sort of injuries that

occurred”).

          The Court holds that the Amended Complaint states plausible § 1983 individual capacity

claims against Hininger, Lappin, and Perry under an abandonment or abdication theory of

supervisory liability. The Amended Complaint clearly alleges “a breakdown in the proper

workings” of CoreCivic facilities. Winkler, 893 F.3d at 898. The Amended Complaint alleges a

litany of dangerous conditions, prevailing at CoreCivic prisons in Idaho, Oklahoma, Louisiana,


                                                11
Mississippi, and Tennessee between 2011 and 2017. These allegations suggest a systemic problem

in CoreCivic prisons, an underlying problem the Amended Complaint identifies as chronic

understaffing. According to Plaintiff, understaffing at CoreCivic facilities like HCCC resulted in

an inability to stem inmate violence or protect inmates like Mr. Johnson. With specific reference

to HCCC, Plaintiff alleges that a state audit reported problems of gang violence and understaffing

at HCCC, including “inconsistencies and irregularities in the staffing data for HCCC” that

prevented Tennessee auditors from determining actual staffing levels at the jail. Am. Compl. ¶¶

2, 30. Taken together, these facts plausibly show that CoreCivic prisons including HCCC were

particularly dangerous for inmates and suggest a causal connection between the danger and

inadequate staffing levels at a facility.

        The Amended Complaint also alleges that Defendants Hininger, Lappin, and Perry had

“actual knowledge” of this specific “breakdown in the proper workings” of CoreCivic prisons

including HCCC. Winkler, 893 F.3d at 898. Plaintiff alleges that “senior officers,” presumably to

include the chief executive officer, the executive vice president of operations, and the warden at

HCCC, “knew that understaffing, medical neglect, and inadequate training were rampant at the

company’s facilities.” Id. ¶ 33. According to the Amended Complaint, despite their knowledge

of the problems and the obvious risks to inmates posed by understaffing, CoreCivic understaffed

its jails to cut costs and maximize profits. In other words, Plaintiff’s case is that Defendants

knowingly acquiesced not just in a single episode of misconduct by a subordinate against Mr.

Johnson at HCCC in October 2017 but in an entire corporate policy of indifference that applied at

all times in all CoreCivic facilities. The Amended Complaint then ties CoreCivic’s corporate

policies and Defendants’ failure to respond to these known risks to Mr. Johnson’s injuries at


                                               12
HCCC. Plaintiff alleges that HCCC guards failed to protect Mr. Johnson from other inmates. The

Court holds that viewing the Amended Complaint in the light most favorable to Plaintiff, these

allegations suffice to state a plausible claim for relief against Hininger, Lappin, and Perry.

       Defendants correctly argue in their reply, an official’s execution of an official policy does

not make the official liable in his individual capacity, only his official capacity. Defs.’ Reply Br.

6–7 (ECF No. 16). The Court tends to agree that the Amended Complaint does not allege how

any Defendant personally had control over staffing levels at HCCC. In fact, the Amended

Complaint does not even allege what each Defendant’s specific duties were. Without some

allegation about how an individual Defendant had the capacity to alter what was allegedly a

corporate policy, it is difficult to say that Hininger, Lappin, or Perry “personally had a job to do

and that he did not do it.” Taylor, 69 F.3d at 81. In fact, discovery may ultimately show that one

or more Defendants did not have such authority.

       But all of this goes to the strength of the inferences reasonably drawn from the pleadings.

Plaintiff has, in effect, relied on the fact of each Defendant’s position of authority (i.e. chief

executive officer, executive vice president of operations, or warden, respectively) to imply that

Defendants had the power and responsibility to change staffing levels or take other corrective

action to ensure good order at HCCC but failed to do so. It will be up to Plaintiff to develop facts

in discovery to show how each Defendant’s actions or inaction resulted in a failure to protect Mr.

Johnson from other inmates. At the pleadings stage, the Amended Complaint plausibly alleges

that corporate leadership knew or should have known of specific risks to inmate safety and welfare

at HCCC and that they staffed HCCC with insufficient personnel to protect inmates like Mr.

Johnson. Plaintiff plausibly alleges, at a minimum, that Hininger, Lappin, and Perry “did more


                                                 13
than play a passive role in the alleged violations or show mere tacit approval of the goings on.”

Peatross, 818 F.3d at 243. Plaintiff has alleged enough facts to show that Defendants Hininger,

Lappin, and Perry abdicated or abandoned the specific functions of each Defendant’s job.

Therefore, the Motion to Dismiss is DENIED as to Plaintiff’s § 1983 claims for the failure to

protect.

       Plaintiff’s allegations concerning a deliberate indifference to Mr. Johnson’s serious

medical needs presents a closer call. While the Amended Complaint alleges a great deal about

violence at CoreCivic prisons and ties that violence to the company’s policy of understaffing, the

Amended Complaint has far less to say about the unconstitutional denial of medical care or why

corporate and institutional leadership should be liable for violating Mr. Johnson’s constitutional

right to proper medical treatment. The Amended Complaint makes the following allegations about

the denial of medical care at CoreCivic prisons including HCCC and how CoreCivic policies

resulted in Mr. Johnson’s death: CoreCivic’s adopted a policy of “routinely fail[ing] to provide

adequate medical care to inmates” as a cost-saving measure (Am. Compl. ¶¶ 1, 3, 32); the Justice

Department found that the denial of proper medical treatment was widespread at privately-

operated BOP facilities, including CoreCivic facilities (id. ¶ 28); poor medical care at CoreCivic

prisons was one of the grounds for a shareholder suit against the board of directors in 2016 (id. ¶

2); “senior officers of CoreCivic knew that . . . medical neglect . . . [was] rampant at the company’s

facilities, including HCCC” (id. ¶ 33); CoreCivic provided poor medical care at HCCC (id. ¶ 2);

Mr. Johnson’s cellmate implored guards to get medical treatment for Mr. Johnson prior to his death

in 2017 and had his pleas ignored (id. ¶ 24); and Mr. Johnson eventually died from his injuries.




                                                 14
       Viewing these allegations in a light most favorable to Plaintiff, the Court holds that Plaintiff

has barely “nudged [her] claim . . . across the line from conceivable to plausible.” Twombly, 550

U.S. at 570. Just as with its allegations of inadequate staffing, the Amended Complaint plausibly

alleges that Hininger, Lappin, or Perry each “personally had a job to do [regarding medical care]

and that he did not do it.” Taylor, 69 F.3d at 81. The Amended Complaint contains much more

factual detail to show that corporate leaders understaffed CoreCivic prisons and acquiesced in a

culture of violence. The pleadings about a similar policy of medical neglect are just not as strong.

Nevertheless, the allegations of the Amended Complaint and the reasonable inferences from the

pleadings show that CEO Hininger, Executive Vice President Lappin, and Warden Perry knew or

should have known of a breakdown of the proper operation of HCCC and acquiesced in a

constitutionally deficient medical protocol at HCCC. Therefore, Defendants’ Motion to Dismiss

must be DENIED as to Plaintiff’s § 1983 claim for the failure to provide Mr. Johnson with

adequate medical care.

       As for Plaintiff’s § 1983 claim about each Defendant’s failure to train subordinate

personnel at HCCC, the Amended Complaint fails to state such a claim against Defendants in their

individual capacities. The Amended Complaint contains only two allegations referring to the

failure to train. The first relates only to CoreCivic, not to the individual corporate officers or the

warden. See Am. Compl. ¶ 2 (“CoreCivic continued to provide inadequate staffing, training,

supervision and medical care at HCCC, resulting in Mr. Johnson’s death.”) (emphasis added). The

second alleges that both corporate directors and “senior officers of CoreCivic” knew about

inadequate training, among other deficiencies, at HCCC and did nothing to take corrective action.

Id. ¶ 33.


                                                 15
       Assuming without deciding that this single statement satisfies Rule 8 notice pleading

requirements, the Sixth Circuit has frequently held that failure-to-train claims are better treated as

official capacity claims or claims against the municipality itself, or here the employer CoreCivic.

Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 647–48 (6th Cir. 2012) (holding that a failure-to-

train claim against a county attorney in her individual capacity “improperly conflates a § 1983

claim of individual supervisory liability with one of municipal liability”); Harvey v. Campbell

Cnty., Tenn., 453 F. App’x 557, 562 (6th Cir. 2011) (“Without personal involvement, failure-to-

train claims against individual defendants are properly deemed brought against them in their

official capacities, to be treated as claims against the county.”); Phillips v. Roane Cnty., Tenn., 534

F.3d 531, 544 (6th Cir. 2008) (“While an individual supervisor may still be held liable in his or

her individual capacity under a failure-to-train theory, the [plaintiff] must point to a specific action

of each individual supervisor to defeat a qualified immunity claim.”). Based on these cases, the

Court holds that the Amended Complaint fails to state § 1983 failure-to-train claims against

Hininger, Lappin, or Perry in an individual capacity. Therefore, Defendants’ Motion to Dismiss

is GRANTED as to this issue.

III.   State Law Claims

       This leaves Plaintiff’s claims against Hininger, Lappin, and Perry under Tennessee law for

wrongful death (count 2), gross negligence (count 3), and negligence (count 4). Defendants argue

that in the event the Court dismisses Plaintiff’s § 1983 claims, the Court should decline to exercise

supplemental jurisdiction over Plaintiff’s claims under Tennessee law.             In the alternative,

Defendants argue that the Amended Complaint has failed to state a plausible claim for any of these

torts. Because the Court is not dismissing Plaintiff’s § 1983 claims in full, the Court will reach


                                                  16
the merits and decide whether Plaintiff has stated a claim for wrongful death, negligence, or gross

negligence.

       Tennessee’s wrongful death statutory scheme preserves “the right of action that the

decedent would have had, but for death” and passes the right to “the surviving spouse or, if there

is no spouse, to the decedent’s children or next of kin.” Beard v. Branson, 528 S.W.3d 487, 498

(Tenn. 2017). Defendants seek the dismissal of two distinct tort claims that Mr. Johnson would

have had, had he survived his injuries: negligence and gross negligence. Under Tennessee

common law, a plaintiff alleging negligence must prove the following elements: “(1) a duty of care

owed by the defendant to the plaintiff; (2) conduct by the defendant falling below the standard of

care amounting to a breach of that duty; (3) an injury or loss; (4) cause in fact; and (5) proximate

or legal cause.” Tumminello v. Father Ryan High Sch., Inc., 678 F. App’x 281, 286–87 (6th Cir.

2017) (citing West v. E. Tenn. Pioneer Oil Co., 172 S.W.3d 545, 550 (Tenn. 2005)).

       It is clearly established under Tennessee law that prison officials owe a duty of care to the

inmates in their custody. Downs ex rel. Downs v. Bush, 263 S.W.3d 812, 820 (Tenn. 2008)

(citing Restatement (Second) of Torts § 314A); Tenn. Code Ann. § 41–1–104(b) (“The custody,

welfare, conduct and safekeeping of the inmates shall be the responsibility of the warden, who will

examine into the affairs of the institution daily to assure that proper standards are maintained.”).

Prison officials are not, however, “insurers” of each prisoner’s safety.” King v. Anderson Cnty.,

419 S.W.3d 232, 248 (Tenn. 2013); Jackson v. United States, 24 F. Supp. 2d 823, 833 (W.D. Tenn.

1998) (citing Cockrum v. State of Tenn., 843 S.W.2d 433, 437 (Tenn. Ct. App. 1992)). “Vigilance”

on the part of prison officials is required, not “prescience,” and “[t]he critical factor in

distinguishing between vigilance and prescience is foreseeability, the third element in the


                                                17
proximate cause analysis.” King, 419 S.W.3d at 248. This means “to establish the proximate

causation necessary to prevail in a negligence action against a penal institution for an inmate-on-

inmate assault, the institution must have had prior notice of an attack.” Id. Notice of this kind

can be either actual or constructive. Id.

       The Court holds that the Amended Complaint fails to allege that Hininger, Lappin, or Perry

had actual or constructive notice of a danger to Mr. Johnson’s safety posed by other inmates.

Plaintiff alleges that other inmates had attacked Mr. Johnson and his cellmate on other occasions

and that both Mr. Johnson and his cellmate had requested transfers and reported the attacks to

CoreCivic “supervisors.” Am. Compl. ¶ 24. However, nothing in the Amended Complaint implies

that Hininger, Lappin, or Perry had even constructive notice, much less actual notice, of the

possibility of an attack on Mr. Johnson. The Amended Complaint fails to allege any facts to show

how an attack on Mr. Johnson at the hands of other inmates was foreseeable to the warden of

HCCC, much less to CoreCivic’s CEO or executive vice-president. Without more, Plaintiff has

not plausibly alleged a claim for negligence based on the failure to protect Mr. Johnson from other

inmates.

       As for Plaintiff’s claim that Hininger, Lappin, and Perry’s negligence resulted in the denial

of proper medical care, the Amended Complaint likewise fails to state such a claim. The Amended

Complaint alleges that Mr. Johnson’s cellmate repeatedly requested medical attention for Mr.

Johnson after the October 2017 attack. Id. But the Amended Complaint is devoid of any

allegations to show how Hininger, Lappin, or Perry personally breached any duty owed to Mr.

Johnson. The Court concludes then that the Amended Complaint fails to state a claim against

Hininger, Lappin, or Perry for their own negligence.


                                                18
       In response to the Motion to Dismiss, Plaintiff argues that each of these Defendants can be

held vicariously liable for the negligence of their subordinate employees, presumably the John Doe

prison guards and medical staff named in the Amended Complaint. But nothing in the Amended

Complaint put Defendants on notice that Plaintiff would hold them vicariously liable for the acts

of prison guards at HCCC. Even if the Amended Complaint had included such an allegation, none

of these Defendants was an “employer” for purposes of vicarious liability under a theory of

respondeat superior. “Tennessee law does not permit claims of vicarious liability against a

manager for the acts of his employees.” Petties v. Kindred Healthcare, Inc., 366 F. Supp. 2d 636,

640 (W.D. Tenn. 2005); Bass v. Barksdale, 671 S.W.2d 476, 488 (Tenn. Ct. App. 1984).

Therefore, Plaintiff has alleged no facts to show how Hininger, Lappin, or Perry could be

vicariously liable for the negligence of other CoreCivic employees working at HCCC.

       In the absence of plausible allegations of negligence on the part of Hininger, Lappin, or

Perry, Plaintiff has also failed to allege a claim for gross negligence against these Defendants. “To

prevail on a claim of gross negligence in Tennessee, a plaintiff must demonstrate ordinary

negligence and must then prove that the defendant acted with utter unconcern for the safety of

others, or with such a reckless disregard for the rights of others that a conscious indifference to

consequences is implied in law.” Maxwell v. Motorcycle Safety Foundation, Inc., 404 S.W.3d

469, 476–77 (Tenn. Ct. App. 2013) (quoting Leatherwood v. Wadley, 121 S.W.3d 682, 693–94

(Tenn. Ct. App. 2003). It follows from the Amended Complaint’s failure to state a claim for

negligence that the Amended Complaint also fails to state a claim for gross negligence. Therefore,

Defendants’ Motion to Dismiss is GRANTED as to Plaintiff’s state law claims against them.

                                         CONCLUSION


                                                 19
       The Court holds that the Amended Complaint states a plausible claim for relief under 42

U.S.C. § 1983 against Defendants Damon Hininger, Harley Lappin, and Grady Perry. The

Amended Complaint fails to state a claim against CoreCivic’s board of directors and against any

other Defendant in his official capacity. The Court accepts supplemental jurisdiction over

Plaintiff’s claims under Tennessee common law but holds that the Amended Complaint fails to

state a claim for negligence or gross negligence against Hininger, Lappin, or Perry. Therefore, the

Motion to Dismiss the Amended Complaint is GRANTED in part, DENIED in part.

       IT IS SO ORDERED.
                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: November 5, 2018




                                                20
